Title: Michael Hillegas to the American Commissioners, 5 June 1777
From: Hillegas, Michael
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Dear Sir
Baltimore June. 5. 1777.
Ever since Congress left this place and return’d to Philada: have I been fixed here, I however hope for Orders to follow them before long. I make no doubt but that you are already acquainted with Congress having established a Continental Loan Office taking Money on Interest. I have just now received five hundred Dollars of William Smith Esqr: one of the Delegates in Congress from Maryland, for which have given him a Certificate No. 1m983, Which Certificate he is sending on Speculation per Capt. Thos. Moore bound from hence for France. As those Certificates bear an Interest it is hoped that during these troubles they will inter alia answer as a remittance. But if as a new affair in France they should be any way Questioned, I no way doubt you will do what you can to give them Credit, and that in such way as you may Judge best, either by endorsement or otherwise. I would write you news, but have not any. Capt. Moore I suppose will carry the late papers which will shew That as yet we are not Crushed but that on the Contrary, our Affairs are better than could have been expected. I have the honor of being with great respect and Esteem Your most Obedient Servant
M. HillegasContl Treasr
Doctr: Benja: Franklin or Silas Deane Esqr at Paris
  
Addressed: Honble. Benja: Franklin & Silas / Deane Esqrs. or either of them Embassadors from the States of America at the Court of France
Notation: Letter from M. Hillegas to Commissioners June. 5. 77
